This is an appeal by the defendant Orville Perry from a conviction sustained in the county court of Comanche county for the offense of unlawful possession of intoxicating liquor.
This case was submitted by stipulation on the brief that was filed in the case of Perry v. State (Tex. Cr. App.) *Page 172 174 P.2d 388, this date decided. The issues in the two cases are identical. The decision of this court in Perry v. State,83 Okla. Crim. 388, 174 P.2d 388, was adverse to the contention of the defendant. Since the same issues are involved, it is ordered that the judgment and sentence of the county court of Comanche county be and the same is hereby affirmed.
BAREFOOT, J., concurs. DOYLE, J., not participating.